Citation Nr: 1549781	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits in the amount of $9,882.83, was properly created based on the Veteran's status as a fugitive felon.

2  Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $9,882.83.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from April 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Milwaukee, Wisconsin, which denied waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $9,882.83.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Veteran requested a Board hearing before a Veterans Law Judge in his February 2013 substantive appeal.  He was scheduled for that hearing at the Nashville RO on October 7, 2015.  However, in September 2015 correspondence he stated that he could not travel to Nashville and asked that his hearing be rescheduled in Johnson City, Tennessee.  The Veteran thereafter did not appear for the original hearing set on October 7, 2015.  However, there is no indication that the RO attempted to reschedule his hearing, in accordance with his September 2015 request.  Therefore, appropriate action must be undertaken on remand.

Further, although the Veteran has clearly requested a waiver of the overpayment in this case, he has also disputed the validity of the debt itself.  Specifically, in a letter dated July 11, 2011, the VA Pension Management Center in Milwaukee, Wisconsin, notified the Veteran that his nonservice-connected pension benefits would be retroactively terminated effective August 30, 2010, because of his "fugitive felon" status.  He was also notified of his appellate rights with respect to this determination.  Thereafter, in the September 2011 correspondence in which the Veteran requested a waiver of the overpayment created as a result of the termination of his benefits, he also stated that he "had no knowledge" that the warrant for his arrest existed and that if he did, he would have taken action to resolve any issues prior to the warrant being issued.  He indicated that he was not notified of the warrant until he received VA's letter regarding the outstanding warrant in April 2011 - some 8 months after the warrant had been issued apparently been issued.  In his February 2013 notice of disagreement, the Veteran additionally indicated that when he learned of the warrant he voluntarily turned himself in, was told by the Judge to report to Mountain Home VA Medical Center, and after some time, the warrant-and all of his subsequent probation-was dropped.  In his February 2013 VA Form 9, he stated that he was told by his probation officer to stay out of trouble and that he did; he moved to Knoxville from Johnson City to live; and, the probation officer never informed him of any meeting or that a warrant for his arrest had been issued, despite having his address and telephone number.  Finally, in the November 2015 informal hearing presentation, the Veteran's representative indicated that the warrant was issued due to obstruction of justice for failing to appear for a probation hearing.  The Veteran's representative argued, first, that the obstruction of justice charge and, second, the underlying offense, were misdemeanors under Tennessee law, and therefore, the charges were not a felony.  As "[t]here is no evidence of any identifiable felony[, t]he funds should be restored."  

In light of the above, the Board liberally construes the September 2011 correspondence as a notice of disagreement with the July 2011 determination concerning the creation of the overpayment, in addition to a request for a waiver of that overpayment.  

As a timely notice of disagreement with issue of the validity of the debt was submitted, the Veteran has initiated the appellate process respecting that issue, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of the validity of the debt in the amount of $9,882.83 is remanded at this time.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a statement of the case addressing the issue of whether an overpayment of nonservice-connected pension benefits in the amount of $9,882.83, was properly created based on the Veteran's status as a fugitive felon.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Schedule the Veteran for a video-conference hearing before the Board, taking into consideration his request that the hearing be held at a VA facility in Johnson City, Tennessee, as he is unable to travel to the RO in Nashville.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

